 
GRANTEE:
   

     

AWARD NO. 2008-     

     

DATE OF GRANT:    

     

NUMBER OF RSUs:     

 
ZULU ENERGY CORP.
 
AMENDED AND RESTATED
2008 EQUITY INCENTIVE PLAN
 
*        *        *
 
FORM OF EXECUTIVE OFFICER
RESTRICTED STOCK UNIT AGREEMENT
 
This RESTRICTED STOCK UNIT AGREEMENT, effective as of ____________, 2008 (the
“Effective Date”), is entered into by and among ZULU ENERGY CORP., a Colorado
corporation (together with its successors and assigns, the “Company”), and
_________ (“Grantee”).
 
Recitals
 
A.      The Company and Grantee entered into an employment agreement, effective
as of _________ (the “Employment Agreement”).
 
B.       Pursuant to the Employment Agreement, the Company agreed to credit
Grantee with ___________ phantom stock units on the terms set forth in the
Employment Agreement and the Company agreed to adopt a phantom stock plan with
respect to such units.
 
C.       The Company has adopted the Zulu Energy Corp. Amended and Restated 2008
Equity Incentive Plan (the “Plan”), which provides for Restricted Stock Units
(“RSUs”) as opposed to phantom stock units, and the Company now desires to issue
RSUs under the Plan to Grantee on the terms set forth in this Agreement.
 
Agreement
 
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
 
1.  Definitions. In this Agreement, terms with initial capitals that are not
otherwise defined herein shall have the meanings provided in the Plan. In
addition to the other terms that are defined herein, the following terms shall
have the meanings set forth below:
 
(a)  “Agreement” means this Restricted Stock Unit Agreement;
 

--------------------------------------------------------------------------------


 
(b)  “Common Stock” means the common stock, $.001 par value per share, of the
Company;
 
(c)  “Disability” has the meaning ascribed to that term in section 13(e) of the
Employment Agreement; and
 
(d)  “for cause” has the meaning ascribed to that term in section 13(b)(ii) of
the Employment Agreement.
 
 
2.  Award of RSUs.
 
(a)  Pursuant to the Plan, and subject to the terms and conditions of this
Agreement, the Company hereby grants to Grantee ________ RSUs as of the
Effective Date.
 
(b)  Each RSU represents the right to receive one share of Common Stock at the
time provided for in this Agreement.
 
(c)  Each share of Common Stock issued in settlement of an RSU shall, on the
date delivered to Grantee pursuant to this Agreement, have been properly
registered and qualified for immediate resale by Grantee under federal
securities laws and all applicable state securities or “blue sky” laws and shall
have been listed for trading on each stock exchange or similar market on which
shares of the Common Stock are traded.
 
3.  Vesting. The RSUs granted pursuant to this Agreement shall vest as follows:
(i) 40% of the RSUs (______ RSUs) shall vest on January 1, 2009; (ii) 30% of the
RSUs (_______ RSUs) shall vest on January 1, 2010; and (iii) 30% of the RSUs
(_______ RSUs) shall vest on January 1, 2011; provided, however, that if
Grantee’s employment with the Company is terminated by Grantee or the Company
for any reason (including as a result of Grantee’s death or Disability) other
than by the Company for cause in accordance with section 13(b)(ii) of the
Employment Agreement, all of the RSUs granted pursuant to this Agreement that
have not vested in accordance with this Section 3 on or prior to the date of
such termination shall immediately become vested as of the date of such
termination; and provided further that if Grantee’s employment with the Company
is terminated by the Company for cause in accordance with section 13(b)(ii) of
the Employment Agreement, any RSUs that have not vested in accordance with this
Section 3 on or prior to the date of such termination shall be forfeited by
Grantee as of the date of such termination.
 
4.  Settlement. Immediately upon vesting, each RSU shall become payable and
shall be settled in shares of Common Stock, and a properly executed certificate
or certificates with respect to which shall be issued by the Company and
delivered to Grantee on the date of vesting; provided that if the Company is
unable to deliver shares of Common Stock that have been fully registered,
qualified and listed in accordance with Section 2(c) on such date, then the
Company shall settle such RSUs in cash (based on the Fair Market Value of the
Common Stock on the date of settlement), which shall be paid to Grantee on the
date of vesting.
 
2

--------------------------------------------------------------------------------


 
5.  Dividend Equivalents. Grantee shall be entitled to receive cash payments
(referred to as dividend equivalents) equal to any cash dividends and other
distributions paid in cash with respect to shares of Common Stock. The amount of
each dividend equivalent payment shall equal the per share amount of the
applicable dividend or other distributions with respect to the Common Stock
multiplied by the number of RSUs then outstanding under this Agreement. Each
dividend equivalent payment shall be made to Grantee on same date that the
corresponding dividend or other distribution is paid with respect to the Common
Stock.
 
6.  Adjustments to RSUs. Upon the occurrence of an event described in section 17
of the Plan, then appropriate adjustment shall in good faith be made to the
number and kind of shares represented by the RSUs granted under this Agreement,
in accordance with section 17 of the Plan.
 
7.  Reorganization and Change of Control. Upon the occurrence of a Change in
Control, all of the RSUs granted pursuant to this Agreement that have not vested
in accordance with Section 3 on or prior to the date of such Change in Control
shall immediately become vested as of the date of such Change in Control.
 
8.  Withholding. Upon the settlement of RSUs in accordance with this Agreement,
the Company shall withhold from the shares of Common Stock otherwise deliverable
to Grantee pursuant to this Agreement a number of shares of Common Stock having
a Fair Market Value (on the date of settlement) equal to the sum of all
withholding amounts at the highest marginal rates with respect to such
settlement under applicable federal, state, local and other tax laws
(collectively, “Withholding Taxes”) and shall timely remit such amounts to the
proper taxing authorities. Upon the payment of each dividend equivalent pursuant
to Section 5, the Company shall withhold from such amount an amount equal to the
Withholding Taxes with respect to such payment, and shall timely remit such
amounts to the proper taxing authorities.
 
9.  Restrictions on Transferability. The RSUs granted pursuant to this Agreement
may not be sold, assigned, transferred, exchanged, pledged, hypothecated or
otherwise encumbered, except by will or pursuant to the laws of descent and
distribution.
 
10.  Notice. Any notice required, permitted, or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes when telecopied (if receipt is
acknowledged by the party to receive such notice), when delivered by hand, or
when received by registered or certified mail, postage prepaid, or by nationally
reorganized overnight courier service, in each case, addressed to the party to
receive such notice at the following address or any other address substituted
therefor by notice pursuant to these provisions:
 

 
If to the Company, at:
Zulu Energy Corp.

950 17th Street, Suite 2300

   
Denver, Colorado 80202

Attention: Chief Financial Officer
Fax:
 

 
with a copy to:
Patton Boggs LLP

   
1801 California Street, Suite 4900

   
Denver, CO 80202

   
Attention: Robert M. Bearman, Esq.

Fax:
 
3

--------------------------------------------------------------------------------


 
 

   If to the Grantee, at:   
[Insert name]
                 
[Address]
                                     
[Fax] 
 

 
11.  Representations. Grantee has received a copy of the Plan and has reviewed
with Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. Grantee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the transactions contemplated by this
Agreement.
 
12.  Rights as Stockholder. Grantee shall have none of the rights and privileges
of a stockholder with respect to outstanding RSUs and shall only have the rights
and privileges of a stockholder to the extent that Grantee is issued shares of
Common Stock in settlement of fully vested RSUs.
 
13.  Subject to the Plan. The RSUs and this Agreement are subject to the terms
and conditions of the Plan, which are incorporated herein by reference.
 
14.  Employment. Neither the grant of RSUs pursuant to this Agreement nor any
term or provision of this Agreement shall constitute or be evidence of any
understanding, express or implied, on the part of the Company or any Related
Company to employ Grantee for any period.
 
15.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the heirs, executors, administrators, successors and permitted
assigns of the parties hereto.
 
16.  Choice of Law. This Agreement shall be governed, construed and administered
in accordance with the laws of the State of Colorado without giving effect to
conflict of laws principles.
 
17.  Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable in any material respect, such provision shall
be replaced with a provision that is as close as possible in effect to such
invalid, illegal or unenforceable provision, and still be valid, legal and
enforceable, and the validity, legality and enforceability of the remainder of
this Agreement shall not in any way be affected or impaired thereby.
 
18.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original by the party executing the same
but all of which together will constitute one and the same instrument.
 
19.  Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Grantee. Notwithstanding the foregoing, this Agreement may be amended in the
sole discretion of of the Option Committee by a writing that states specifically
that it is amending this Agreement if a copy of the amendment is delivered to
Grantee; provided, however, that no such amendment may adversely affect the
rights of Grantee without Grantee’s written consent.
 
4

--------------------------------------------------------------------------------


 
20.  Timing of RSU Settlement Payment. Notwithstanding any provision of this
Agreement to the contrary, if Grantee is a Specified Employee (as defined below)
on the date that his employment with the Company is terminated and, as a result
thereof, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the rules promulgated thereunder would so require, any settlement
of RSUs resulting from such termination of employment shall be made on the first
day following the date that is six (6) months after the date on which his
employment with the Company is terminated. For purposes of this Agreement,
“Specified Employee” shall mean a key employee (as defined in Section 416(i) of
the Code, without regard to paragraph 5 thereof) of the Company if any stock of
the Company (or any entity with which the Company would be considered a single
employer under section 414(b) or 414(c) of the Code) is publicly traded on an
established securities market or otherwise or such other definition as may be
set forth in Section 409A of the Code.
 
21.     Employment Agreement Terms. Grantee acknowledges and agrees that this
Agreement and the grant of the RSUs hereunder fulfill the obligations of the
Company concerning the crediting of phantom stock pursuant to section 4(c) of
the Employment Agreement.
 
[Signature Page Follows]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement
effective as of the Effective Date.
 

        ZULU ENERGY CORP.  
   
   
    By:       Name:     Title:                 GRANTEE                

 
 
6

--------------------------------------------------------------------------------




 